Citation Nr: 0932182	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-22 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
thoracic spine.

2.	Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.	Entitlement to service connection for gastro-esophageal 
reflux disease (GERD).

4.	Entitlement to a compensable evaluation for residuals of a 
hemorrhoidectomy.

5.	Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling prior 
to March 13, 2008, and 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to 
November 1970 and from June 1971 to June 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2005 and November 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2009, following certification of the Veteran's appeal 
to the Board, the Veteran submitted a request for a Travel 
Board hearing.  As the Veteran's requested hearing has not 
yet been conducted, this matter should be REMANDED to 
schedule the Veteran for a Travel Board or videoconference 
Board hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) 
(2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or 
videoconference Board hearing of his 
choosing per his request.  Appropriate 
notification should be given to the 
appellant and his representative, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




